Order entered April 28, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00139-CR

                         EX PARTE PABLO CHAVEZ

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. WX21-90111

                                      ORDER

      Before the Court is the State’s April 15, 2021 motion to abate the appeal.

We GRANT the State’s motion.

      The State contends abatement is necessary under rule of appellate procedure

44.4 to allow the trial court to make a record showing whether State’s Exhibit 14, a

police report, should be admitted into evidence and become part of the appellate

record. The State represents it discovered State’s Exhibit 14 after the hearing on

appellant’s habeas application and forwarded it to the defense and the trial court.

The State represents the trial court acknowledged by email receiving the exhibit

several days before issuing its order denying habeas relief.
      State’s Exhibit 14 has been filed with the Court and appellant relies upon it

in his appellate brief, but the State contends it is not properly included in the

appellate record because it was not admitted into evidence at the habeas hearing.

      To address the State’s contention, we ORDER the trial court to conduct

proceedings and make written findings of fact and conclusions of law regarding

whether the trial court considered State’s Exhibit 14 in reaching its decision to

deny habeas relief and whether State’s Exhibit 14 should be admitted into evidence

as part of the record on appeal.

      We ORDER the trial court to file a supplemental clerk’s record containing

its written findings within THIRTY DAYS of the date of this order.

      This appeal is ABATED to allow the trial court to comply with this order.

The appeal shall be reinstated when the findings are received or at such other time

as the Court deems appropriate. The Court will set a new due date for filing the

State’s brief upon reinstatement of the appeal.

      We DIRECT the Clerk of the Court to transmit copies of this order to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court;

and to counsel for the parties.




                                              /s/   DENNISE GARCIA
                                                    JUSTICE



                                        –2–